Citation Nr: 0929496	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-02 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Service connection for arthritis of the left knee as 
secondary to service-connected arthritis of the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1969 to October 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision by the 
Department of Veterans Affairs (VA) Huntington, West Virginia 
Regional Office (RO).


FINDINGS OF FACT

1. Evaluation of the claim does not involve a question of 
medical complexity or controversy. 

2. Arthritis of the left knee was not caused or aggravated by 
the Veteran's service-connected arthritis of the right knee.  


CONCLUSIONS OF LAW

1. A medical opinion from an independent medical expert is 
not warranted.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§ 3.328 (2008).

2. Arthritis of the left knee was not proximately due to or 
the result of a service-connected disability, nor was it 
aggravated by a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran does not claim that his left knee injury occurred 
in or is related to his service.  Instead, the Veteran seeks 
to service connect his arthritis of the left knee as 
secondary to his service-connected arthritis of the right 
knee.  

Service connection may be granted for disabilities shown to 
be secondary to an already service-connected disorder.  
38 C.F.R. § 3.310 provides that a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  The 
regulation further states that "any increase in severity of 
a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected."  
38 C.F.R. § 3.310(b).  As the Board cannot find that the two 
disabilities are causally or proximately related, it 
accordingly denies the claim.  

It is clear that the Veteran injured his left knee in 1988, 
eighteen years after service.  There is conflicting evidence, 
however, as to how this happened.  The records from his first 
surgery - performed at a VA hospital in Richmond, Virginia in 
March 1988 - note that the Veteran injured his knee when he 
stepped in a hole.  In a May 2004 letter, the Veteran stated 
that he injured his left knee when he favored his right knee 
while "stepping down."  In a March 2005 letter, the Veteran 
stated that he had actually injured his left knee when 
stepping over, not into, a hole.  This awkward step caused to 
his left knee to "go out of place."

The Veteran underwent a VA compensation and pension 
examination in June 2004.  The physician reviewed the 
Veteran's medical records and noted that the Veteran injured 
his right knee in service.  After being discharged in 1970, 
the Veteran worked as a coal miner for 17 years.  In 1988, 
the Veteran injured his left leg when he stepped into a hole, 
and he was treated at a VA hospital in Virginia.  The VA 
examiner further noted that the Veteran complained of his 
left knee locking up and swelling.  He was, however, 
ambulatory and moving well.  During the examination, the 
physician found that the Veteran's left knee showed no 
swelling, warmth or redness, and all of the ligaments were 
intact.  It was the examiner's opinion that "the left knee 
condition occurred independently of the right knee 
condition."  

In support of his claim, the Veteran submitted a one page 
letter written in June 2005 by Dr. Cliff Hill.  Dr. Hill 
states: "[the Veteran] tells me that he injured his left 
knee when the right knee gave out.  I find it very reasonable 
that [the Veteran] injured his left knee due to instability 
of the right knee."  Dr. Hill added that other patients he 
has treated have injured one body part "due to 
insufficiencies in other extremities," and the Veteran's 
injuries match this profile.  Dr. Hill's unsigned letter does 
not state that he is the Veteran's primary care physician, 
that he reviewed the Veteran's records or that the doctor had 
treated the Veteran for this or any other ailments.  

When there is an apparent difference of medical opinion, it 
is the Board's responsibility to weigh the credibility of the 
evidence of record.  Hayes v. Brown, 5 Vet. App. 60, 69 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992)).  In assessing medical evidence, whether a physician 
provides a basis for his medical opinion goes to the weight 
or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).  The Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

The Board assigns little weight to Dr. Hill's conclusion.  
Dr. Hill does not actually link the Veteran's left knee 
injury to his service-connected right knee injury; he simply 
states that such a scenario is "very reasonable."  The 
Board considers his opinion speculative at best, and it thus 
cannot be used to provide the nexus required to secondarily 
service connect an injury.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Dr. Hill does not state whether he reviewed 
the Veteran's medical record or whether he examined the 
Veteran at all.  Instead, his one paragraph opinion rests 
solely on what he was told by the Veteran.  Absent additional 
medical comment or examination records, evidence that simply 
repeats what a veteran has said is neither competent nor 
credible.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Board finds the opinion of the VA examiner to be 
credible, as it contains greater indicia of reliability.  The 
examiner reviewed the Veteran's service treatment records and 
post-service medical history in arriving at his conclusion 
that the Veteran's arthritis of the left knee is not related 
to his service-connected arthritis of the right knee.  The 
examiner was detailed and thorough in his findings, and his 
opinion is consistent with the treatment records from the 
Veteran's 1988 injury.

In summary, the Veteran's arthritis of the left knee was not 
caused or aggravated by his service-connected arthritis of 
the right knee.  Accordingly, the Board concludes that his 
arthritis of the left knee was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.310.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2004 - prior to the initial 
RO decision in this matter - that addressed the notice 
elements.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  It also informed 
the Veteran that he must show a connection between his 
arthritis of the left knee and his service-connected 
arthritis of the right knee.  A March 2006 letter to the 
Veteran satisfied the heightened requirements of the Dingess 
case.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that the notice requirement of the VCAA applies to 
all five elements of a service connection claim).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO obtained the Veteran's service treatment records 
and records of his post-service VA and private treatment.  
The Veteran was afforded a VA compensation and pension exam 
prior to the RO's decision in the matter.  The Board notes 
that the evidence which is already of record is adequate to 
allow resolution of the appeal.  

In a brief to the Board, the Veteran's representative 
suggested that the Board should obtain an independent medical 
opinion.  Under 38 U.S.C.A. § 7109 and 38 C.F.R. § 3.328, an 
advisory medical opinion may be obtained from one or more 
medical experts not employed by the VA when such an opinion 
is warranted by the medical complexity or controversy in a 
pending claim.  The Board finds, however, that such an 
examination is not warranted in this case, as the issue does 
not present a question of medical complexity or controversy, 
as explained above.  The evidence already of record is 
sufficient to decide the case.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for arthritis of the left knee as 
secondary to the service-connected arthritis of the right 
knee is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


